DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to the application filed on October 26, 2016.  Claims 1-16 are pending at the time of examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on January 31, 2011 was considered by the examiner. See attached PTO-form 1449.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 16/003,336, filed on August 28, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/7/18; 9/26/18; 2/5/20; 5/15/20; 11/24/20 were considered by the examiner. See attached PTO-form 1449.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter for being directed to a directed to a judicial exception ( i.e. abstract idea implemented on a generic computer) without significantly more than the abstract idea itself.
Claims 1, 8 and 15 recite steps “A method for accessing a distributed database, wherein the method comprises: receiving a first access request sent by an application server, wherein the first access request comprises a table name of a first data table and a key value of the first data table; finding according to the table name of the first data table that the first data table is a replication table and a first access rule corresponding to the replication table, wherein the replication table is a same data table stored on multiple database servers; determining a database 
The claimed invention is directed to non-statutory subject matter because the claims 1, 8 and 15 as a whole, considering all claim elements both individually and in combination, do not amount to significantly more (i.e., an inventive concept) than an abstract idea.  Viewed as a whole, these additional claim element(s) when considered both individually or as an ordered combination do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Dependent claims 2-7, 9-14 and 16 do not include additional elements that are sufficient to amount of significantly more than the judicial exception because the additional elements when considered both  individually and as an ordered combination do not do not amount to significantly more than an abstract idea.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Vig et al. (US Patent No. 10,482.102) (hereafter “Vig”) in view of Madhavarapu et al. (US Patent No. 9,785,510).
As per claim 1, Vig discloses a method for accessing a distributed database, wherein the method comprises: 
receiving a first access request sent by an application server, wherein the first access request comprises a table name of a first data table and a key value of the first data table (col. 3, lines 36-40, col. 9, lines 10-27); 
finding according to the table name of the first data table that the first data table is a replication table, wherein the replication table is a same data table stored on multiple database servers (col. 3, lines 49-67, col. 4, lines 1-26, col. 8, lines 28-47); 

Vig discloses triggering conditions (col. 8, lines 28-48).
Vig does not explicitly teach but Madhavarapu teaches a first access rule corresponding to the replication table (col. 25, lines 40-57). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Vig to implement the above step as taught by Madhavarapu because it would improve system resource efficiency and maintaining availability in distributed database management system.
As per claim 2, Vig further teaches wherein before the sending the first access request to the first database server, the method further comprises: determining that the first database server is faulty or is disconnected from a network, and sending the first access request to any one of the database servers that store the replication table except the first database server (col. 12, lines 1-14, col. 16, lines 28-43).  
As per claim 3, Vig further teaches after the first database server processes the access request and data in the first data table changes, sending the first access request to the database servers that store the replication table except the first database server (Vig: col. 13, lines 61-67, col. 14, lines 1-9; Madhavarapu: col. 25, lines 20-26).  
As per claim 4, Vig further teaches receiving a second access request sent by the application server, wherein the second access request comprises a table name of a second data table, a table name of a third data table, and a key value of the second data table; finding that the second data table is a partition table and a second access 
As per claim 5, Vig further teaches wherein the first access request comprises a query request, a delete request, a modify request, or an add request (col. 3, lines 38-40).  
As per claim 6, Vig further teaches receiving a second access request sent by the application server, wherein the second access request comprises a table name of a second data table, a table name of a third data table, and a key value of the second data table;  38finding that the second data table is a partition table and a second access rule of the partition table according to the table name of the second data table, wherein the partition table has a same table name and table structure on the multiple database servers; determining according to the key value of the second data table and the second access rule a second database server that stores a partition table 
As per claim 7, Vig further teaches receiving a second access request sent by the application server, wherein the second access request comprises a table name of a second data table, a table name of a third data table, and a key value of the second data table; finding that the second data table is a partition table and a second access rule of the partition table according to the table name of the second data table, wherein the partition table has a same table name and table structure on the multiple database servers; determining according to the key value of the second data table and the second access rule a second database server that stores a partition table corresponding to a partition key value; and  39finding that the second data table is a replication table and a third access rule according to the table name of the third data table, and determining from the third access rule that the second database server stores the second data table, or determining from the third access rule the database servers that store the second data table; and when the database servers that store the second data table comprise the second database server, sending the second access request to 
As per claims 8 and 15, these independent claims recite several elements that are similar to the elements recited in claim 1, except in the context of a computer-readable medium, and a system, respectively. Therefore, they are rejected at least for the same reasons as claim 1.
Claims 9-14, and 16 have similar limitations as recited in dependent claims 2-7; therefore, they are rejected under the same subject matter.
Conclusion
The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBBIE M LE whose telephone number is (571)272-4111.  The examiner can normally be reached on 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DEBBIE M LE/Primary Examiner, Art Unit 2168                                                                                                                                                                                                        May 5, 2021